Citation Nr: 0406101	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  01-07 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a service-connected 
fracture of the twelfth thoracic vertebra (T-12), currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney 


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 decision by the RO in St. 
Petersburg, Florida which denied an increase in a 20 percent 
rating for a fracture of T-12 with decreased range of motion.  
In a December 2002 decision, the Board denied an increase in 
a 20 percent rating for a fracture of T-12.  

The veteran then appealed to the United Stae Court of Appeals 
for Veterans Claims (Court).  In an April 2003 joint motion 
to the Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and the issues 
remanded.  In an April 2003 Court order, the joint motion was 
granted, the Board's decision was vacated, and the issue 
remanded.  The case was subsequently returned to the Board.  
Additional argument was received from the veteran's 
representative in February 2004, with additional medical 
evidence.

In February 2004, the veteran's representative raised the 
issue of entitlement to a total disability compensation 
rating based on individual unemployability (TDIU rating).  
This issue is not in appellate status, and is referred to the 
RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In light of the joint remand, the Board finds that although 
additional delay is regrettable, further development is 
necessary prior to appellate review.

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim, and a duty to 
notify a claimant which portion of that evidence, if any, 
will be provided by the claimant and which portion, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); see also Quartuccio, 
supra.

In the April 2003 joint motion, the parties essentially 
agreed that the VA had not provided the veteran with adequate 
notice as required by 38 U.S.C.A. § 5103(a) (West 2002).  The 
RO should provide the veteran with such notice.  

In February 2004, the representative raised the issue of 
service connection for other disabilities of the back, to 
include arthritis.  The Board finds that this issue is 
intertwined with the issue in appellate status (entitlement 
to an increased rating for service-connected residuals of a 
fracture of T-12) and must be adjudicated by the RO prior to 
Board review.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

The record shows that the veteran last underwent a VA 
compensation examination in July 2000.  The Board is of the 
opinion that a contemporaneous examination would be of 
assistance in adjudicating the veteran's claim.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should review the claims file, 
and ensure that all VCAA obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio, supra.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for back disabilities covering 
the period from July 2000 to the present.

3.  Thereafter, the RO is requested 
schedule the veteran for a VA examination 
by neurologist to determine the severity 
of his service connected residuals of the 
fracture of the T12 and the etiology of 
any other associated thoraco-lumbar spine 
disability, to include arthritis.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  All necessary tests and 
studies should be accomplished, to 
include nerve conduction studies and an 
EMG if deemed necessary by the examiner.  
It is requested that the examiner obtain 
an occupational history.  

The examination should include range of 
motion studies of the thorac-lumbosacral 
spine.  The examiner should identify and 
assess any objective evidence of pain.  
The examiner should indicate whether the 
veteran has ankylosis of the spine.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups.

If neurological involvement is 
identified, the examiner is requested to 
identify the nerve(s) involved and 
indicate whether the degree of paralysis 
is complete or incomplete.  If incomplete 
whether the degree is moderate, 
moderately severe, or severe.  If 
disabilities of the thoraco-lumbosacral 
spine are diagnosed in addition the 
residuals of the fracture of the T12, the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that the additional disabilities of 
the back and spine, to include arthritis, 
are related to the inservice injury?  If 
no, whether it is as likely as not that 
the additional disabilities of the back 
and spine, to include arthritis, were 
caused by or are aggravated by the 
residuals of the fracture of the T12.  
Direct the examiner's attention to the 
February 1, 2004 medical opinion by C. N. 
B., M. D.  The examiner should also 
provide an opinion concerning the impact 
the service-connected disability (ies) 
has on the veteran's employability.  A 
complete rational for any opinion 
expressed should be included in the 
report.  

4.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for disabilities of the back 
and spine, to include arthritis, in 
addition to the residuals of the fracture 
of the T12, on direct and secondary 
bases.  If the benefit sought is not 
granted, the veteran and his 
representative should be notified of that 
denial and of his appellate rights.  The 
RO is informed that this issue is not 
before the Board until timely perfected.

5.  The RO should readjudicate the issue 
in appellate status.  If the benefit 
sought is not granted, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




